NOBLE MEDICAL TECHNOLOGIES, INC.
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (the “Agreement”) is made as of December 17,
2010 by and between NOBLE MEDICAL TECHNOLOGIES, INC., a Delaware corporation
(the “Company”) and JAY KRIGSMAN, an individual (“Purchaser”).
 
RECITALS
 
The Company desires to issue and sell and the Purchaser desires to purchase a
senior promissory note in substantially the form attached to this Agreement as
Exhibit A (“Note”) and a warrant in substantially the form attached to this
Agreement as Exhibit B (“Warrant”) to purchase shares of the Company’s common
stock (the “Common Stock”) on the terms stated therein.  The Note, the Warrant,
and the Common Stock issuable upon exercise of the Warrant are collectively
referred to herein as the “Securities.”
 
AGREEMENT
 
In consideration of the mutual promises contained herein and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties to
this Agreement agree as follows:
 
SECTION 1
PURCHASE AND SALE OF THE NOTE
 
1.1           Sale and Issuance of the Note.  Subject to the terms and
conditions of this Agreement, each Purchaser agrees to purchase at the Closing
and the Company agrees to sell and issue to Purchaser a Note in the principal
amount of $300,000 and a Warrant exercisable into 1,000,000 shares of Common
Stock.  The purchase price of the Note and the Warrant shall be equal to 100% of
the principal amount of such Note.
 
1.2           Closing; Delivery.
 
(a)           The purchase, sale and issuance of the Note and Warrant shall take
place at the offices of Buchalter Nemer, 1000 Wilshire Boulevard, Suite 1500,
Los Angeles, California, at 10:00 a.m., on the date first set forth above, or at
such other time and place as the Company and the Purchaser mutually agree upon,
orally or in writing.  At the Closing, the Company shall deliver to the
Purchaser the Note and the Warrant against payment of the purchase price
therefor by wire transfer to the following account.
 
Beneficiary Account Name: 
Beneficiary Account Number: 
Beneficiary Bank:
Routing Number: 
 
1

--------------------------------------------------------------------------------


 
SECTION 2
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company hereby represents and warrants to the Purchaser that:
 
2.1           Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
carry on its business as now conducted and as proposed to be conducted.
 
2.2           Authorization.  All corporate action on the part of the Company
necessary for the authorization, execution and delivery of this Agreement and
the authorization, sale, issuance and delivery of the Note and the Warrant and
the shares of the Company’s Common Stock issuable on conversion or exercise of
the Warrant, and the performance of all obligations of the Company under this
Agreement, the Note and the Warrant has been taken or will be taken prior to the
Closing.  The Agreement and the Note and the Warrant, when executed and
delivered by the Company, shall constitute valid and legally binding obligations
of the Company, enforceable against the Company in accordance with their terms
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, and other laws of general application
affecting enforcement of creditors’ rights generally, as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies.
 
SECTION 3
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to the Company that:
 
3.1           Purchase Entirely for Own Account.  The Securities to be acquired
by the Purchaser will be acquired for investment for the Purchaser’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and the Purchaser has no present intention of
selling, granting any participation in, or otherwise distributing the same.  The
Purchaser has not been formed for the specific purpose of acquiring any of the
Securities.
 
3.2           Knowledge.  The Purchaser is aware of the Company’s business
affairs and financial condition and has acquired sufficient information about
the Company to reach an informed and knowledgeable decision to acquire the
securities.
 
3.3           Investment Experience.  The Purchaser has substantial experience
in evaluating and investing in private placement transactions of securities in
companies similar to the Company and acknowledges that the Purchaser can protect
its own interests.  The Purchaser has such knowledge and experience in financial
and business matters so that the Purchaser is capable of evaluating the merits
and risks of its investment in the Company.
 
3.4           Speculative Nature of Investment.  The Purchaser understands and
acknowledges that the Company has a limited financial and operating history and
that an investment in the Company is highly speculative and involves substantial
risks.  The Purchaser can bear the economic risk of the investment and is able,
without impairing the Purchaser’s financial condition, to hold the Securities
for an indefinite period of time and to suffer a complete loss of the
investment.
 
2

--------------------------------------------------------------------------------


 
3.5           Restricted Securities.  The Purchaser understands that the
Securities have not been, and will not be, registered under the Securities Act
of 1933, as amended (the “Act”), by reason of a specific exemption from the
registration provisions of the Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Purchaser’s
representations as expressed herein.  The Purchaser understands that the
Securities are “restricted securities” under applicable U.S. federal and state
securities laws and that, pursuant to these laws, the Purchaser must hold the
Securities indefinitely unless they are registered with the Securities and
Exchange Commission and qualified by state authorities, or an exemption from
such registration and qualification requirements is available.  The Purchaser
acknowledges that the Company has no obligation to register or qualify the
Securities for resale.  The Purchaser further acknowledges that if an exemption
from registration or qualification is available, it may be conditioned on
various requirements including, but not limited to, the time and manner of sale,
the holding period for the Securities, and on requirements relating to the
Company which are outside of the Purchaser’s control, and which the Company is
under no obligation and may not be able to satisfy.
 
3.6           No Public Market.  The Purchaser understands that no public market
now exists for any of the securities issued by the Company, that the Company has
made no assurances that a public market will ever exist for the Securities.
 
3.7           Legends.  The Purchaser understands that the Securities, and any
securities issued in respect thereof or exchange therefor, may bear one or more
of one the following legends:
 
(a)           “THE SECURITIES REPRESENTED BY THIS INSTRUMENT [OR CERTIFICATE]
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE
SECURITIES LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE
DISPOSED OF EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.  THIS INSTRUMENT IS ISSUED
SUBJECT TO THE RESTRICTIONS ON TRANSFER AND OTHER PROVISIONS OF A SECURITIES
PURCHASE AGREEMENT BETWEEN THE ISSUER OF THESE SECURITIES AND THE INVESTOR
REFERRED TO THEREIN, A COPY OF WHICH IS ON FILE WITH THE ISSUER.  THE SECURITIES
REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT
IN COMPLIANCE WITH SAID AGREEMENT.  ANY SALE OR OTHER TRANSFER NOT IN COMPLIANCE
WITH SAID AGREEMENT WILL BE VOID.”
 
(b)           Any legend required by the Blue Sky laws of any state to the
extent such laws are applicable to the shares represented by the certificate so
legended.
 
3.8           Accredited Investor.  The Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Act.
 
3

--------------------------------------------------------------------------------


 
SECTION 4
CONDITIONS OF THE PURCHASER’S OBLIGATIONS AT CLOSING
 
The obligations of each Purchaser to the Company under this Agreement are
subject to the fulfillment, on or before the Closing, of each of the following
conditions, unless otherwise waived:
 
4.1           Representations and Warranties.  The representations and
warranties of the Company contained in Section 2 shall be true on and as of the
Closing with the same effect as though such representations and warranties had
been made on and as of the date of the Closing.
 
4.2           Qualifications.  All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective as of the
Closing.
 
SECTION 5
CONDITIONS OF THE COMPANY’S OBLIGATIONS AT CLOSING
 
The obligations of the Company to each Purchaser under this Agreement are
subject to the fulfillment, on or before the Closing, of each of the following
conditions, unless otherwise waived:
 
5.1           Representations and Warranties.  The representations and
warranties of each Purchaser contained in Section 3 shall be true on and as of
the Closing with the same effect as though such representations and warranties
had been made on and as of the Closing.
 
5.2           Qualifications.  All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective as of the
Closing.
 
SECTION 6
MISCELLANEOUS.
 
6.1           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
6.2           Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.
 
4

--------------------------------------------------------------------------------


 
6.3           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
6.4           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
6.5           Amendments and Waivers.  Any term of this Agreement may be amended
or waived only with the written consent of the Company and the Purchaser.
 
6.6           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith, in order to maintain the economic position enjoyed
by each party as close as possible to that under the provision rendered
unenforceable.  In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.
 
6.7           Entire Agreement.  This Agreement, and the documents referred to
herein constitute the entire agreement between the parties hereto pertaining to
the subject matter hereof, and any and all other written or oral agreements
existing between the parties hereto are expressly canceled.
 
[SIGNATURE PAGES FOLLOW]
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the date first written above.
 

 
COMPANY:
         
NOBLE MEDICAL
   
TECHNOLOGIES, INC.
           
By
/s/ Robert Ellin
     
Robert Ellin,
     
Chief Executive Officer
                   
PURCHASER:
           
/s/ JAY KRIGSMAN
   
JAY KRIGSMAN, an individual
 













 
 
[Signature page to Securities Purchase Agreement]

--------------------------------------------------------------------------------



 
EXHIBIT A
PROMISSORY NOTE
 


 
 
 
 
 
 
 
 
 
 
 
 
 
Exhibit A

--------------------------------------------------------------------------------


 
EXHIBIT B
FORM OF WARRANT
 


 
 
 
 
 
 
 
 
 
 
 
 
 
Exhibit B

--------------------------------------------------------------------------------

